         Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 1 of 22




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________

SHEILA G.,

                                              Plaintiff,
                v.
                                                                                 No. 5:19-CV-1298
COMMISSIONER OF SOCIAL SECURITY,                                                 (CFH)

                            Defendant.
______________________________________


APPEARANCES:                                               OF COUNSEL:

Law Offices of Steven R. Dolson                            STEVEN R. DOLSON, ESQ
126 North Salina Street, Suite 3B
Syracuse, New York, 13202
Attorney for plaintiff

Social Security Administration                             LUIS PERE, ESQ.
J.F.K. Federal Building
15 New Sudbury Street, Room 625
Boston, Massachusetts 02203
Attorney for defendant

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                          MEMORANDUM-DECISION AND ORDER 1

        Plaintiff Sheila G. 2 brings this action pursuant to 43 U.S.C. § 405(g) seeking

review of a decision by the Commissioner of Social Security (“the Commissioner”)

denying her application for disability insurance benefits. See Dkt. No. 1 (“Compl.”).



1
  Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), Fed. R. Civ. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. See Dkt. No. 7.
2
  In accordance with guidance from the Committee on Court Administration and Case Management of
the Judicial Conference of the United States, which was adopted by the Northern District of New York in
2018 to better protect personal and medical information of non-governmental parties, this Memorandum-
Decision and Order will identify plaintiff by first name and last initial.
         Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 2 of 22




Plaintiff moves for reversal and remand for further administrative proceedings, see Dkt.

No. 9, and the Commissioner cross moves for a judgment on the pleadings. See Dkt.

No. 11. For the following reasons, the Commissioner’s determination is affirmed.



                                             I. Background

        On June 29, 2016, plaintiff protectively filed a Title II application for disability

insurance benefits and a Title XVI application for supplemental security income. See T.

at 15; 139-142; 143-48. 3 In both applications, plaintiff alleged a disability onset date of

August 28, 2015. See id. at 139, 143. The Social Security Administration denied both

claims on September 27, 2016. See id. at 71. Plaintiff requested a hearing, see id. at

77-78, and a hearing was held on September 17, 2018, in Syracuse, New York, before

Administrative Law Judge (“ALJ”) Kenneth Theurer. See id. at 30-54. On October 5,

2018, the ALJ issued an unfavorable decision. See id. at 24. On September 23, 2019,

the Appeals Council denied plaintiff’s request for review of the ALJ’s decision. See id.

at 1. Plaintiff commenced this action on October 21, 2019. See Compl.



                                          II. Applicable Law

                                         A. Scope of Review

        In reviewing a final decision of the Commissioner, a district court may not

determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1388(c)(3); Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.



3
   “T.” followed by a number refers to the pages of the administrative transcript filed by the Commissioner.
See Dkt. No. 8. Citations refer to the pagination in the bottom right-hand corner of the administrative
transcript, not the pagination generated by CM/ECF.

                                                     2
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 3 of 22




1990). Rather, the Commissioner’s determination will only be reversed if the correct

legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is “more than a mere scintilla,” meaning that in

the record one can find “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)

(citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations omitted)).

The substantial evidence standard is “a very deferential standard of review

. . . . [This] means once an ALJ finds facts, we can reject [them] only if a reasonable

factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683

F.3d 443, 448 (2d Cir. 2012) (internal quotations marks omitted). Where there is

reasonable doubt as to whether the Commissioner applied the proper legal standards,

the decision should not be affirmed even though the ultimate conclusion is arguably

supported by substantial evidence. See Martone v. Apfel, 70 F. Supp. 2d 145, 148

(N.D.N.Y. 1999) (citing Johnson, 817 F.2d at 986). However, if the correct legal

standards were applied and the ALJ’s finding is supported by substantial evidence, such

finding must be sustained “even where substantial evidence may support the plaintiff’s

position and despite that the court’s independent analysis of the evidence may differ

from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992)

(citation omitted).



                             B. Determination of Disability




                                            3
          Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 4 of 22




       “Every individual who is under a disability shall be entitled to a disability . . .

benefit . . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable

impairment is an affliction that is so severe that it renders an individual unable to

continue with his or her previous work or any other employment that may be available to

him or her based upon age, education, and work experience. See id. § 423(d)(2)(A).

Such an impairment must be supported by “medically acceptable clinical and laboratory

diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the impairment is

“based on objective medical facts, diagnoses[,] or medical opinions inferable from [the]

facts, subjective complaints of pain or disability, and educational background, age, and

work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB), 2006 WL 399458, at *3

(S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.

1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. §

404.1520, to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.

              If he [or she] is not, the [Commissioner] next considers
              whether the claimant has a “severe impairment” which
              significantly limits his [or her] physical or mental ability to do
              basic work activities.

              If the claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has
              an impairment which is listed in Appendix 1 of the
              regulations. If the claimant has such an impairment, the

                                               4
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 5 of 22




              [Commissioner] will consider him [or her] disabled without
              considering vocational factors such as age, education, and
              work experience; the [Commissioner] presumes that a
              claimant who is afflicted with a “listed” impairment is unable
              to perform substantial gainful activity.

              Assuming the claimant does not have a listed impairment,
              the fourth inquiry is whether, despite the claimant’s severe
              impairment, he [or she] has the residual functional capacity
              to perform his [or her] past work.

              Finally, if the claimant is unable to perform his [or her] past
              work, the [Commissioner] then determines whether there is
              other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (spacing added). “If at any step a

finding of disability or non-disability can be made, the SSA will not review the claim

further.” Barnhart v. Thomas, 540 U.S. 20, 24 (2003). The plaintiff bears the initial

burden of proof to establish each of the first four steps. See DeChirico v. Callahan, 134

F.3d 1177, 1180 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses

to the fifth step, the burden shifts to the Commissioner to prove that the plaintiff is still

able to engage in gainful employment somewhere. Id. (citing Berry, 675 F.2d at 467).



                                   III. The ALJ’s Decision

       Applying the five-step disability sequential evaluation, the ALJ first determined

that plaintiff had not engaged in substantial gainful activity since August 28, 2015, the

alleged disability onset date. See T. at 17. At step two, the ALJ found that plaintiff had

the following severe impairments: “a right hip impairment, a bilateral knee impairment,

history of surgery to the right rib cage[,] and obesity.” Id. At step three, the ALJ

determined that plaintiff did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part

                                               5
         Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 6 of 22




404, Subpart P, Appendix 1. See id. at 19. Before reaching step four, the ALJ

concluded that plaintiff retained the residual functional capacity (“RFC”) “to perform light

work as defined in 20 CFR 404.1567(b) and 416.967(b) except she is unable to climb

ladders/ropes/scaffolds, kneel or crawl; and she can only perform other postural

activities occasionally.” Id. At step four, the ALJ determined that plaintiff is capable of

performing past relevant work as a food services manager, as that “work does not

require the performance of work-related activities precluded by [her RFC].” Id. at 22.

Thus, the ALJ determined that plaintiff had not been under a disability, as defined in the

Social Security Act, since the alleged disability onset date. See id. at 24.



                                   IV. The Parties’ Arguments 4

        Plaintiff’s sole argument is that the ALJ committed reversable error by failing to

apply the treating physician rule in affording “little weight” to the medical opinion of Dr.

Elizabeth Reddy (“Dr. Ready”), 5 a physician in the Immune Health Services Hospital at

Upstate University Health System (“Upstate”). Dkt. No. 9 at 5 (quoting T. at 21). In

particular, plaintiff avers that the ALJ did not provide good reasons for affording less

than full weight to her opinion, and that the ALJ committed procedural error by failing to

consider the factors set forth in Burgess v. Astrue (537 F.3d 117 (2d Cir. 2008). See id.

7-9. Moreover, relying on Green-Younger v. Barnhart (335 F.3d 99 (2d Cir. 2003)),

plaintiff asserts that the ALJ erred in discounting Dr. Reddy’s opinion on the basis that



4
   The Court’s citations to the parties’ briefs refer to the pagination generated by CM/ECF at the headers
of the page, not to the pagination of the individual documents.

5
  As the Commissioner points out, Dr. Ready’s full last name is actually “Asiago-Reddy.” Dkt. No. 11 at 3
n. 1; T. at 292. However, as the Commissioner acknowledged, because both the ALJ and plaintiff refer to
her as “Dr. Reddy,” and for the sake of consistency, the undersigned will do so as well.

                                                    6
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 7 of 22




she did not cite to any clinical findings or diagnostic testing records in support of her

opinion, because “an opinion from a treating physician need not be based upon

objective medical evidence, but can be based at least in part on subjective complaints.”

Dkt. No. 9 at 9.

       The Commissioner argues that the treating physician rule does not apply to Dr.

Reddy’s opinion, and that the ALJ properly afforded her opinion little weight. See Dkt.

No. 11 at 3. In particular, the Commissioner avers that “Dr. Reddy saw plaintiff only

twice in the span of more than a year—first in January 2016 and then in April 2017—

before completing her opinion” and, therefore, is not a treating physician. Dkt. No. 11 at

3 (citing T. 292-94, 410-13). Further, the Commissioner contends that the ALJ’s

decision to afford Dr. Reddy’s opinion little weight is supported by substantial evidence,

including the opinion of state consultative examiner, Kalyani Ganesh, M.D. (“Dr.

Ganesh”), and plaintiff’s medical records. See 4-8. The Commissioner also asserts

that the ALJ correctly considered that Dr. Reddy did not cite any objective medical

evidence in support of the “extreme limitations” contained in her opinion, and that

plaintiff’s reliance on Green-Younger is misplaced. See id. at 6. Alternatively, the

Commissioner argues, even assuming arguendo that Dr. Reddy could be considered a

treating source, the ALJ provided good reasons for affording her opinion little weight

despite failing to explicitly consider the Burgess factors. See id. at 9 n. 7.



                             V. Relevant Opinion Evidence

                      1. Dr. Reddy and Nurse Practitioner Bartlett




                                              7
         Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 8 of 22




       A July 31, 2017 evaluation of physical work limitations co-signed by nurse

practitioner Linda Bartlett (“Bartlett”), a nurse practitioner at Upstate, and Dr. Reddy,

diagnosed plaintiff with “[c]hronic kidney disease, chronic pain, w/o spleen injury/liver

injury HIV + back + leg/hip s/p injury (MVA) R rib pain,” and provided the following

prognosis: “chronic illness.” T. at 403. This evaluation covered plaintiff’s treatment at

Upstate between “12/2/15” and “8/7/17.” Id. Bartlett and Dr. Reddy opined as to

plaintiff’s postural limitations, indicating that plaintiff could “[n]ever” climb, balance,

stoop, crouch, kneel, or crawl; but could “[o]cassionally (2-3 hrs/day)” climb stairs,

reach, push, and pull. Id. Bartlett and Dr. Reddy opined as to the following exertional

limitations: “Continuous standing[:] No—can stand 20-25 minutes at a time”; “Total

standing during 8-hour day[:] two hours”; “Continuous walking[:] No”; “Total walking

during 8-hour day[:] can walk a few minutes (<5 minutes) at a time then needs to rest”;

“Continuous sitting[:] “prolonged sitting produces pain”; “Total sitting during 8-hour day[:]

“1-2 hours at a time then needs to reposition.” Id. at 404. Bartlett and Dr. Reddy also

opined that plaintiff would be absent from work because of her “impairments or

treatment,” on average, “[m]ore than four days per month.” Id. Moreover, Bartlett and

Dr. Reddy opined that, “during a typical workday,” plaintiff’s “pain or other symptoms”

would be “severe enough to [constantly] interfere with attention and concentration

needed to perform even simple tasks,” and added that “patient states her pain is

‘constant.’” Id. In addition, Bartlett and Dr. Reddy stated that plaintiff “[s]hould” use a

cane with “occasional walking/standing.” Id. at 405. Finally, Bartlett and Dr. Reddy

opined that, if plaintiff was employed, they would “recommend limiting the number of




                                                8
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 9 of 22




hours per day or days per week [that she] should work,” and provided that plaintiff

“would find it difficult in most settings to work in light of her constant pain.” Id.



                                        2. Dr. Ganesh

       Dr. Ganesh examined plaintiff on September 12, 2016, and provided the

following medical source statement: “No gross physical limitations noted.” T. at 363. As

relevant here, Dr. Ganesh’s orthopedic examination notes state that plaintiff explained

that “she was told that she has arthritis in the right hip. She said they gave her a

cortisone injection about a month ago, which has helped. Before that, it was a constant

aching pain. At this time, it seems to be better.” Id. at 361. Dr. Ganesh also observed

that plaintiff “presents with a cane, which was given to her by her mother just today[,]”

and stated that the cane “does not appear necessary.” Id. at 361, 362. Dr. Ganesh

noted that plaintiff is able to “cook, clean, shop, child care, shower, and dress,” and that

plaintiff “[n]eeded no help changing for the exam or getting on and off [the] exam table”

and was “[a]ble to rise from chair without difficulty.” Id. at 361, 362. Dr. Ganesh also

noted that plaintiff “appeared to be in no acute distress[,]” had a “normal” gait and

station, could walk on her heels and toes, but could not squat. Id. Further, Dr. Ganesh

found that plaintiff had full flexion, extension and rotary movements bilaterally in her

cervical, thoracic, and lumbar spines, as well as full range of motion (“ROM”) and full

strength (5/5) in her upper and lower extremities. See id. at 362, 363. Moreover, as

relevant here, Dr. Ganesh provided the following diagnosis: “[a]rthritis right hip.” Id. at

363.




                                               9
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 10 of 22




                                         3. Dr. Noia

       Dr. Noia, a state psychologist, also examined plaintiff on September 12, 2016,

and diagnoses her with “[u]nspecified depressive disorder.” T. at 359. As relevant

here, Dr. Noia opined that plaintiff had no limitations in “understanding and following

simple instructions and directions”; “performing simple” or “complex tasks”; ability to

attend to a routine and maintain a schedule”; “ability to learn new tasks”; “make

appropriate decisions”; “her ability to deal with stress with medication”; and that plaintiff

“appears to be able to relate to and interact well with others”; and “appears to be

intellectually capable of managing money.” Id. at 358-59. Dr. Noia further opined that

plaintiff “appears to have mild limitations maintaining attention and concentration for

tasks,” but indicated that “the examination appears to be consistent with psychiatric

problems, [the] symptoms [of which] are controlled with medication.” Id. at 359.

Therefore, Dr. Noia “recommended that [plaintiff] continue with pharmacological

treatment as currently provided.” Id.



                                        VI. Analysis

                       1. Dr. Reddy Was Not a “Treating Source”

       The Court first concludes that the treating physician rule does not apply to Dr.

Reddy’s opinion. See T. at 21; Dkt. No. 11 at 3. The regulations provide, in relevant

part, that a

               Treating source means your own acceptable medical source
               who provides you, or has provided you, with medical
               treatment or evaluation and who has, or has had, an ongoing
               treatment relationship with you. Generally, we will consider
               that you have an ongoing treatment relationship with an
               acceptable medical source when the medical evidence

                                             10
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 11 of 22




              establishes that you see, or have seen, the source with a
              frequency consistent with accepted medical practice for the
              type of treatment and/or evaluation required for your medical
              condition(s). We may consider an acceptable medical
              source who has treated or evaluated you only a few times or
              only after long intervals (e.g., twice a year) to be your
              treating source if the nature and frequency of the treatment
              or evaluation is typical for your condition(s).

20 C.F.R. § 404.1527(a)(2). “‘[A] treating source’s opinion on the issue(s) of the nature

and severity of [a claimant’s] impairment(s)’ is given ‘controlling weight’ if the opinion is

‘well supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] case record.’” Petrie

v. Astrue, 412 F. App’x 401, 405 (2d Cir. 2011) (summary order) (quoting 20 C.F.R. §§

404.1527(d)(2), 416.927(d)(2)). The Second Circuit has explained that, “the opinion of

a treating physician is given extra weight because of h[er] unique position resulting from

the “continuity of treatment [s]he provides and the doctor/patient relationship [s]he

develops.” Petrie, 412 F. App’x at 405 (quoting Mongeur v. Heckler, 722 F.2d 1033,

1039 n. 2 (2d Cir. 1983) (emphasis added)). However, a treating source’s opinion will

not be afforded controlling weight if “the treating physician issued opinions that are not

consistent with other substantial evidence in the record, such as the opinions of other

medical experts.” Holloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (per curium).

“The report of a consultative physician may constitute such substantial evidence.”

Petrie v. Astrue, 412 F. App’x 401, 405 (citation omitted); see Frey ex rel. A.O. v.

Astrue, 485 F. App’x 484, 487 (2d Cir. 2012) (summary order) (“The report of a State

agency medical consultant constitutes expert opinion evidence which can be given

weight if supported by medical evidence in the record.”); Little v. Colvin, No. 5:14-CV-

0063 (MAD), 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) (“State agency

                                              11
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 12 of 22




physicians are qualified as experts in the evaluation of medical issues in disability

claims. As such, their opinions may constitute substantial evidence if they are

consistent with the record as a whole.”) (internal quotation marks omitted and citations).

       In Petrie, the Second Circuit upheld the ALJ’s decision to give less than

controlling weight to the opinions of two physicians who provided treatment to the

plaintiff, reasoning, as relevant here, that “one of the physicians . . . had only examined

[the plaintiff] once, while the [second] . . . had only four treatment notes bearing his

signature, two of which were merely co-signatures on reports by other providers”; and

both physician’s opinions “were contradicted by [the opinions] of several medical

experts[,]” including two consultative examiners whose opinions were consistent with

the plaintiff’s medical records. Petrie, 412 F. App’x at 405, 406. The Second Circuit

explained that “a physician who only examined a claimant ‘once or twice’ did not see

that claimant regularly and did not develop a physician/patient relationship with the

claimant, even though other practitioners in the same facility had also submitted medical

opinions on behalf of the claimant” and, therefore, the opinion of such a physician was

not entitled to the presumption of controlling weight under the treating physician rule.

Id. at 405 (quoting Mongeur, 722 F.2d at 1035, 1039 n. 2) (internal quotation marks and

citations omitted).

       Here, as an initial matter, the document plaintiff refers to as Dr. Reddy’s opinion

is co-signed—and appears to have been completed by—Bartlett. See T. at 403.

Indeed, the cover page of that document explicitly states: “FROM: Upstate University

Hospital-Linda Bartlett, NP.” Id. Although “medical source statements cosigned by a

treating physician should be evaluated as having been the treating physician's opinion,”



                                             12
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 13 of 22




King v. Comm’r of Soc. Sec., 350 F. Supp. 3d 277, 282 (W.D.N.Y. 2018) (internal

quotation marks and citation omitted), as the Commissioner avers, Dr. Reddy was not

plaintiff’s treating physician. See Dkt. No. 11 at 3. First, as the Commissioner

observes, Dr. Reddy examined plaintiff only twice over a period of approximately a year

and three months—once on January 4, 2016, and once more on April 11, 2017. See

Dkt. No. 11 at 3 (citing T. at 292-94, 410-13). Further, as Dr. Reddy’s treatment notes

make clear, she saw plaintiff for routine follow-up observation for the primary purpose of

monitoring and assessing plaintiff’s HIV and kidney issues—a service provided by

numerous other healthcare providers at Upstate between December 1, 2015, and

November 3, 2017, including Linda Bartlett, N.P.; Shraddha Ranna, M.B.B.S.; Dana

Bulger, M.A.; Zachary Jones, M.D.; and Valina G. Gosine, M.D. See T. 332, 292-91,

295-98, 299, 315, 410-11, 416-17, 426, 427. Indeed, Dr. Reddy’s January 4, 2016

progress note indicates that plaintiff’s “Chief Complaint” was listed as “present[ing] with

HIV Positive/AIDS,” and that plaintiff’s stated purpose of the visit was to follow up

regarding her kidney disease. Id. at 292. Dr. Reddy’s April 11, 2017 progress note also

states that plaintiff was at Upstate for a “routine HIV clinic follow-up.” Id. at 410

(capitalization omitted).

       Moreover, as the record makes clear, plaintiff attended more frequent follow-up

visits for her HIV and kidney disease than her two visits with Dr. Reddy—which

establishes that plaintiff’s two visits with Dr. Reddy over a period of more than one year

were far less frequent than that “consistent with accepted medical practice for the type

of treatment and/or evaluation required for [plaintiff’s] medical condition(s)” of HIV and

kidney disease. 20 C.F.R. § 404.1527(a)(2). In particular, Dr. Reddy’s January 4, 2016



                                              13
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 14 of 22




treatment note provided that plaintiff was scheduled for a “[t]entative follow up with

[Upstate] in 4 months,” and plaintiff’s treatment notes from Upstate indicate that, in fact,

she was seen for regular follow-up appointments for her HIV and kidney disease at

approximately two- to four-month intervals—which is much more frequent than her visits

with Dr. Reddy. See T. at 332 (Dec. 1, 2015), 292 (Dr. Reddy’s Jan. 4, 2016 treatment

note: “chief complaint: patient presents with HIV Positive/AIDS”; “follow up with

nephrology”); id. at 300 (May 11, 2016 progress note authored by Dr. Gilbert at Upstate

regarding renal/HIV treatment); id. at 300 (May 12, 2016 Upstate Nephrology progress

notes Dr. Gilbert’s indicating that plaintiff was advised to return to Upstate at two-month

intervals for her renal issues, stating that, “[d]uring [plaintiff’s] last visit 12/23/15, it was

recommended that she follow up in 2 months however in the interim, she has cancelled

and rescheduled several appointments . . . .”); T. 308-312 (Aug. 2, 2016 Upstate

Nephrology progress note authored by Shraddha Rana, M.B.B.S. scheduling a return to

clinic in two months); id. at 375 (Oct. 25, 2016, Upstate Neprhology progress notes

authored by Shraddha Rana, M.B.B.S., scheduling return to return to clinic in three

months); id. at 387 (Feb. 14, 2017 Upstate Nephrology progress note authored by

Shraddha Rana, M.B.B.S, scheduling return visit in “4-5 months,”). Thus, as the record

makes clear, Dr. Reddy treated plaintiff on only two occasions for follow-up visits

relating to her HIV/kidney disease—a frequency well below that which the

uncontroverted medical evidence indicates was customary for such treatment, and, as

discussed above, was also provided by numerous other healthcare professionals at

Upstate. Consequently, the Court concludes that Dr. Reddy was not a treating source




                                                14
       Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 15 of 22




and that the ALJ did not commit error in declining to apply the treating physician rule in

deciding how much weight to afford her opinion. See Petrie, 412 F. App’x at 405, 406.



2. The ALJ’s Decision to Afford Little Weight to Dr. Reddy’s Opinion is Supported
                             by Substantial Evidence

       As relevant here, the ALJ provided the following reasoning for affording little

weight to Dr. Reddy’s opinion:

              First Dr. Reddy cited kidney issues and HIV in support of her
              opinion. However, the record has indicated, and the
              claimant concurs, that these issues do not significantly limit
              her. Second, Dr. Reddy did not cite to any clinical findings
              or diagnostic testing in the record. Third she did not explain
              this opinion in light of the claimant’s very conservative
              course of treatment.

T. at 20. As the ALJ noted, see id. at 21, plaintiff’s progress notes from Upstate,

including both of Dr. Reddy’s notes, clearly indicate that plaintiff’s HIV and kidney issues

are well controlled by treatment and medication. See T. 332 (Bartlett’s Dec. 1, 2015

progress note: “Since initiating ART she has been very adherent to her medications and

has a consistently undetectable viral load”; “viral load was un-detected on 10/5/15”); id.

at 294 (Dr. Reddy’s Jan. 4, 2016 progress note: “HIV: On PI monotherapy, tolerating it

well.”); id. at 297-98 (Bartlett’s April 7, 2016 progress note: “HIV: stable, on HAART, and

appears that she has remained adherent to therapy with her medications”; “Renal

disease: Managed by nephrology.”); id. at 299 (Theresa Feola, N.P.’s April 18, 2016

progress note: “HIV-1 RNA not detected 04/07/2016”); id. at 312 (Bartlett’s Aug. 15,

2016 progress note: “HIV: stable, on HAART”); id. at 410 (“Dr. Reddy’s Apr. 11, 2017

progress note: “Her kidney function at last check was improved. She remained

virologically suppressed.”); id. at 417 (Dr. Jones Dec. 7, 2017 progress note indicating

                                            15
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 16 of 22




that plaintiff’s HIV and renal issues were stable with medication and treatment); id. at

426 (Valini Gosine, M.D.’s Sept. 1, 2017 progress note: “HIV well suppressed on

HAART.”). Further, plaintiff did not testify at the hearing before the ALJ, and does not

argue now, that her HIV or renal issues affect her ability to work and, instead, focuses

entirely on her hip and knee pain in that regard. See id. at 38-41. Moreover, although

plaintiff’s initial Upstate treatment note suggested that plaintiff’s “[l]ower extremity

swelling” was “[p]ossibly renal related,” id. at 327, Bartlett’s April 7, 2016 treatment note

indicated, with respect to plaintiff’s “[r]ight knee pain and swelling[,]” the “[s]welling

appear[ed] to be more localized to her right knee and therefore less likely to be renal

etiology more ortho.” Id. at 298. However, it is undisputed that plaintiff never visited an

orthopedic physician concerning her leg pain, see Dkt. No. 9 at 7 (citing T. at 385

(medical record dated Jan. 19, 2017, authored by David Martin, M.D., stating that,

although plaintiff “[d]oes complaint of some increased leg pain,” she “[w]as never seen

by . . . [an] orthopedist for this.”). Moreover, the record makes clear that plaintiff was

placed on a conservative course of treatment for her pain that included pain medication

and a single hip injection, which, according to her medical records, alleviated her pain.

See T. 317, 394, 441. Plaintiff was also referred to physical therapy (“PT”) in February

2017, but was discharged in March 2017, after attending only her “initial evaluation” due

to “insurance problems,” and the record does not indicate that she ever returned to PT.

Id. at 399. In addition, to the extent that Bartlett and Dr. Reddy opined that plaintiff’s

right hip and knee pain are the result an incident in 2015 in which her ex-boyfriend

purposefully hit her with a motor vehicle, the medical evidence of record does not

indicate that plaintiff suffered a hip and/or knee injuries as a result thereof. See id. at



                                               16
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 17 of 22




287 (Dr. Martin’s Feb. 15, 2016 treatment note, explaining that plaintiff suffered a “right

thorax fracture,” “[l]aceration of her liver and spleen,” and injuries to her abdominal area

as a result of the 2015 motor vehicle incident).

       Further, Dr. Reddy’s opinion as to the severity, persistence, and limiting effects of

plaintiff’s symptoms, insofar as they can be read as relating to her hip/knee pain, is

contradicted by plaintiff’s medical records—including Dr. Reddy’s two progress notes—

which indicate that plaintiff’s pain and/or swelling was either improving or non-apparent.

See T. at 292, 410. In particular, at plaintiff’s first visit with Bartlett at Upstate in

December 2015, Bartlett observed “[l]ower extremity swelling[.]” T. at 332. However,

Dr. Reddy’s Jan. 4, 2016 progress note, which listed plaintiff’s “Chief Complaint” as

“Patient presents with HIV Positive/AIDS,” noted that plaintiff’s “[l]eg swelling [had]

overall improved.” Id. at 292. Bartlett’s April 7, 2016 progress note stated that plaintiff

had “residual ortho pain, particular in her right knee. Her bilateral leg swelling has

completely resolved except for some fluid around that knee.” Id. at 295. In May 2016,

plaintiff informed William Linksy, N.P. at Upstate that her “right leg hurt [and had been]

swollen,” for two days, but listed the “[s]everity” as “moderate.” Id. at 304. Moreover,

plaintiff’s August 2, 2016 progress note authored by Shraddha Rana, M.B.B.S. indicated

that plaintiff stated that “she plan[ned] to get a cortisone injection” in her right hip for

“pain which apparently has been ongoing for some time now,” id. at 308, and her

August 3, 2016 Upstate records establish that she received a “Right Hip Injection Under

Fluoroscopic Guidance.” Id. at 317. In addition, Bartlett’s August 15, 2016 progress

note stated that plaintiff’s “[c]hronic right hip and right knee pain” were “[m]anaged by

her” primary care physician and that she had “[r]ecent[ly received a hip injection for



                                                17
           Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 18 of 22




pain.” Id. at 316. In addition, Dr. Ganesh’s September 12, 2016 physical exam findings

indicated that plaintiff informed Dr. Ganesh that the cortisone injection alleviated her

right hip pain. See id. at 361. Finally, Dr. Reddy’s April 2017 progress note stated that

plaintiff had “no obvious swelling.” Id. at 410.

          Moreover, the ALJ explicitly considered David Martin, M.D.’s (“Dr. Martin”)

progress notes. 6 See id. at 21. In January 2017, Dr. Martin noted that plaintiff was

“[f]eeling generally well,” but had “some increased leg pain”; that she was “walk[ing] with

a cane”; and that plaintiff’s “[s]trength in right leg [wa]s approx. 3 out of 5” with “full ROM

with the leg but is stiff and causes some pain.” Id. at 385. Dr. Martin indicated that he

“fe[lt] that he pain [wa]s more that likely coming from some low back issues” and

recommended physical therapy. Id. However, as with her Upstate records, Dr. Martin’s

records from October 2017 indicate improvement, stating that she “ha[d] 5+ strength in

bilateral lower extremities,” id. at 384 (Oct. 4, 2016), and that “visualization of the right

lower back and right hip d[id] not reveal any acute concerns[, as t]here [wa]s no

protrusions or deformities or anomalies[;] no redness . . . [; and] [s]he [wa]s not overly

tender on deep palpitation of the right lumbar spine, right iliac or in the right posterior

thigh.” Id. at 407 (Oct. 19, 2017). Furthermore, in July 2017, although plaintiff

expressed “concern” to Dr. Martin that “her pain [wa]s starting to increase and extend

from her low back into her upper intergluteal folds,” “[s]he state[d] that she is doing very

well with the Tramadol 7 but feels that an extra dosage once or twice a day might help




6
    Neither plaintiff nor the record makes clear what Dr. Martin’s treating relationship to plaintiff was.

7
  Tramadol is an oral “opioid analgesic,” which is “used to relieve moderate to moderately severe pain[.]”
Drugs and Supplements: Tramadol (Oral Route), MAYO CLINIC, https://www.mayoclinic.org/drugs-
supplements/tramadol-oral-route/description/drg-20068050 (last visited Mar. 3, 2021).

                                                        18
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 19 of 22




her,” and observed that plaintiff was able to “move[] all extremities well w/o any signs of

deficiencies.” Id. at 407. In addition, as the ALJ pointed out, see id. at 20, the portion of

Dr. Reddy’s opinion indicating that plaintiff requires the use of cane is not supported by

substantial evidence, and is directly contradicted by plaintiff’s hearing testimony in

which she expressly stated that the cane she uses is “not” “prescribed by a doctor,” id.

at 47, and Dr. Ganesh’s exam findings which indicate that plaintiff’s mother gave her the

cane on the day of the exam. See id. at 361-62. Indeed, as the ALJ observed, plaintiff

was prescribed a cane when she had a foot fracture in 2015, but the record is devoid of

evidence to establish that a cane was required for her right hip and/or knee issues or

that use of the cane was necessary any time thereafter. See id. at 21, 284.

       Further, Dr. Reddy’s opinion, insofar as it indicates that plaintiff would be off task

“constantly” and absent “[m]ore than four days per month” due to pain is contradicted by

plaintiff’s medical records. Id. at 405. For instance, Dr. Martin’s progress July 2017

indicate that plaintiff is doing “very well” on her medication, id. at 407, and plaintiff’s

Upstate records that indicate that plaintiff described her right leg pain as being

“moderate” in “[s]everity”—prior to receiving her right hip injection, id. at 304—which the

record indicates alleviated her right hip pain. See id. at 361. Dr. Reddy’s opinion in this

regard is also contradicted by Dr. Noia’s opinion, which indicated only mild limitations in

plaintiff’s ability to maintain attention and concentration for performing tasks, which were

controlled by medication. See id. at 358. Thus, a careful review of plaintiff’s medical

records make clear that the pain plaintiff experienced in her right hip and knees

generally improved between 2015 and 2017 and/or was controlled through the use of

pain medication and a single cortisone injection.



                                              19
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 20 of 22




       Finally, the Commissioner correctly contends that plaintiff’s reliance on Green-

Younger for the proposition that the ALJ erred by considering that Dr. Reddy had not

relied on objective medical evidence in weighing her opinion is misplaced. See Dkt. No.

11 at 6-7. As the Commissioner aptly points out, plaintiff has misconstrued Green-

Younger, which held that “the ALJ erred by failing to give controlling weight to the

treating physician’s opinion and effectively requireing objective evidence beyond the

clinical findings necessary for a diagnosis of fibromyalgia . . .[,]” reasoning that “there

are no objective tests which conclusively confirm [fibromyalgia].” 335 F.3d at 106, 108

(emphasis added). Unlike Green-Younger, plaintiff’s alleged limitations are not

premised on a diagnosis of fibromyalgia; therefore, it was not error for the ALJ to afford

little weight to Dr. Reddy’s opinion concerning plaintiff’s limitations—which were based

exclusively on plaintiff’s subjective complaints. See T. at 403-05. In any event, as the

foregoing analysis makes clear, plaintiff’s subjective complaints concerning the

persistence, intensity, and limiting effect of her pain are unsupported by her medical

records—which establish only generalized complaints of pain, including statements

such as, “[m]y right leg is hurt and swollen,” and describe her pain as being at a

“[s]everity [level of] moderate,” T. at 304; show general improvement in pain and

swelling between 2015 and 2017, see id. at 295, 322, 410; and evidence normal gait,

without any mention of functional limitations. See id. at 422.

       An ALJ “is entitled to rely not only on what the record says, but also on what it

does not say.” Dawn P. v. Berryhill, No. 6:17-CV-1265 (DJS), 2019 WL 1024279, at *6

(N.D.N.Y. Mar. 4, 2019) (internal quotation marks and citation omitted). Indeed, “[i]t is

well established that the ALJ may properly consider the fact that treatment notes fail to



                                              20
        Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 21 of 22




reference functional limitations in evaluating the weight of medical opinions.” Id. Here,

the ALJ correctly considered the lack of functional limitations expressed in plaintiff’s

medical records, including in her Upstate treatment notes and Dr. Martin’s progress

notes, as well as the absence of clinical testing or diagnostic testing, such as CT scan,

MRI, or x-rays, in concluding that the severe functional limitations opined to by Dr.

Reddy were not supported by substantial record evidence. See T. at 21; Dawn P., 2019

WL 1024279, at *6. Consequently, the Court concludes that the ALJ properly

considered the lack of reference to functional limitations in plaintiff’s treatment notes,

particularly given the absence of any objective evidence in support of Dr. Reddy’s

opinion. See Dawn, 2019 WL 1024279, at *6 (holding that the ALJ’s properly

considered the absence of reference to functional limitations in plaintiff’s treatment

notes was “particularly appropriate . . . given . . . the lack of objective evidence to

support the limitations on [the plaintiff’s] abilities” and the “absence of stated limitations

despite . . . extensive treatment of [the p]laintiff.”). Thus, as the Commissioner argues,

plaintiff’s reliance on Green-Younger is misplaced, and the ALJ’s decision to afford her

opinion little weight is supported by substantial evidence, which the ALJ properly cited

and explained in reaching his conclusion as to the weight to be afforded to her opinion.



                                       VII. Conclusion

       WHEREFORE, for the reasons stated above, it is hereby:

       ORDERED, that the Commissioner’s decision is AFFIRMED; and it is further

       ORDERED, that plaintiff’s motion (Dkt. No. 9) is DENIED and it is further




                                              21
          Case 5:19-cv-01298-CFH Document 12 Filed 03/17/21 Page 22 of 22




          ORDERED, that the Commissioner’s motion (Dkt. No. 11) is GRANTED; and it is

further

          ORDERED, that the Clerk of the Court serve copies of this Memorandum-

Decision and Order on the parties in accordance with the Local Rules.

          IT IS SO ORDERED.

Dated: March 17, 2021
       Albany, New York




                                           22
